DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 8-10, with respect to the limitation "a plurality of desalination chambers and concentrating chambers which are partitioned by the cation exchange 10membranes and the anion exchange membranes,” it is unclear if (a) the desalination chambers and concentrating chambers which are partitioned by the cation exchange 10membranes and the anion exchange membranes, or (b) a plurality of desalination chambers and concentrating chambers which are defined by the cation exchange 10membranes and the anion exchange membranes.


Claims 2 and 3 are rejected, because they depend from the rejected claim 1.

Claims 2 and 3 are rejected, because they also depend from the rejected claim 1. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The limitation “means for passing water to be treated through the plurality of desalination chambers” in claim 1, although using the “means for” language, is not interpreted under 35 U.S.C. 112(f) because of the additional structure recited in the last paragraph of claim 1.

The claim limitation “means for passing concentrating water“ in claim 1 is being interpreted under 35 U.S.C. 112(f), and is therefore being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function of passing concentrating water is the inflow line of the concentrating water (see Fig. 1 and paragraphs 0007 and 0028).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. 2013/034920 (hereinafter called Ikeda), in view of US patent no. 5,292,422 (hereinafter called Liang).

nd paragraph);  5a plurality of cation exchange membranes c1, c2 and anion exchange membranes a1, a2 arranged between the cathode and the anode (see Fig. 1 and page 3, 4th paragraph); a plurality of desalination chambers D1, D2; and concentrating chambers C1, C2, C3 which are partitioned by the cation exchange 10membranes and the anion exchange membranes; and communication holes 11-16 in the desalination chambers, communication holes 21-26 in the concentrating chambers, and communication holes 31-36 in the ion exchange membranes (see Fig. 1-4 and page 4, 4th-6th paragraphs), all the communication holes together constituting means for passing water to be treated through the plurality of desalination chambers to extract deionized 15water, and means for passing concentrating water, which passes the concentrating water to the concentrating chamber. Ikeda further discloses that inflow ports 11 and 12 communicate with the opening 10 of the desalination chambers through grooves 41 and 42 respectively (see Fig. 2 and page 5, 4th paragraph), the grooves 41 and 42thus reading on inflow branch pipes of the water to be treated, and meeting the limitation “wherein each of inflow branch pipes of the water to be treated, which are sequentially branched from an inflow line of the 20water to be treated, communicates with one side of each of the desalination chambers.” Similarly, Ikeda further discloses that outflow ports 13 and 14 communicate with the opening 10 of the desalination chambers through grooves 43 and 44 respectively (see Fig. 2 and page 5, 6th paragraph), the grooves 43 and 44 thus reading on outflow branch pipes of the treated water, and meeting the limitation “wherein each of outflow pipes of treated water communicates with the other side of each of the desalination chambers, and each of these outflow pipes joins an outflow line of the treated water.” Ikeda further discloses that in the electric deionized water production apparatus shown in Fig. 1, the water to be treated may flow in two different directions in one supply path, for example, from both left side to right side and right side to left side (see page 10, 3rd 

Ikeda does not explicitly teach that the desalination chambers and the concentrating chambers are filled with an ion exchange resin.

Liang teaches that the term electrodeionization refers to the process wherein an ion exchange material such as an ion exchange resin is positioned between anionic and cationic diaphragms or membranes (see column 1, lines 20-23). Ikeda further teaches that the ion exchange resin acts as a path for ion transfer and also serves as an increased conductivity bridge between the membranes for movement of ions (see column 1, lines 48-50).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Ikeda by filling the desalination chambers and the concentrating chambers with an ion exchange resin as taught by Liang. The person with ordinary skill in the art would have been motivated to make this modification, because Liang teaches that the ion exchange resin acts as a path for ion transfer and also serves as an increased conductivity bridge between the membranes for movement of ions (see column 1, lines 48-50). 

Regarding claim 2, Ikeda further discloses that in the electric deionized water production apparatus shown in Fig. 1, the treated water may flow in two different directions in one drainage channel, for example, from both left side to right side and right side to left side (see page 10, 4th paragraph), thus meeting the limitation “wherein both sides of the outflow line are opened, and the 30treated water flows out from both sides of the outflow line.” 

Potentially Allowable Subject Matter

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 3 as a whole, including the limitation that the outflow line has a partition structure in a17 central part thereof.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SALIL JAIN/Examiner, Art Unit 1795